February 4, 2013 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: Provident Mutual Funds, Inc. (the “Company”) File Nos.: 033-06836 and 811-04722 Deal Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, theCompanyon behalf of its series, Provident Trust StrategyFund, (the “Fund”), hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated January31,2013, and filed electronically as Post-Effective Amendment No. 39 to the Company’sRegistration Statement on FormN-1A on January 31, 2013. If you have any questions or require further information, please do not hesitate to contact the undersigned at (414) 765-5366. Sincerely, /s/ Edward Paz Edward Paz, Esq. for U.S. Bancorp Fund Services, LLC
